Exhibit 10.2
 
BROADCOM CORPORATION

 
1998 EMPLOYEE STOCK PURCHASE PLAN

(as Amended and Restated March 12, 2008)
 

I.   PURPOSE OF THE PLAN

 
This Employee Stock Purchase Plan is intended to promote the interests of
Broadcom Corporation by providing eligible employees with the opportunity to
acquire a proprietary interest in the Corporation through participation in a
payroll-deduction based employee stock purchase plan designed to qualify under
Section 423 of the Code.
 
Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.
 
All share numbers in this March 12, 2008 restatement have been adjusted to
reflect all splits and dividends of the Corporation’s Common Stock subsequent to
April 16, 1998, including the three-for-two split of the Common Stock that was
effected on February 21, 2006 through the payment of one additional share of
Common Stock for every two shares of Common Stock outstanding on February 6,
2006.
 
This March 12, 2008 restatement shall become effective upon approval of such
restatement by the Corporation’s shareholders at the 2008 Annual Meeting of
Shareholders. In the event such shareholder approval is not obtained, then the
revisions to the Plan effected by the restatement shall have no force and
effect; however, the 1998 Employee Stock Purchase Plan shall continue in effect
in accordance with the terms and provisions of the plan in effect immediately
prior to this restatement.
 

II.   ADMINISTRATION OF THE PLAN

 
The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary to comply with the requirements of Code
Section 423. Decisions of the Plan Administrator shall be final and binding on
all parties having an interest in the Plan.
 

III.   STOCK SUBJECT TO PLAN

 
A.  The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. As of March 12, 2008, the maximum number of shares of Common
Stock reserved for issuance over the term of the Plan was limited to
33,414,349 shares.
 
B.  The total number of shares of Common Stock available for issuance under the
Plan and the International Plan shall automatically increase on the first
trading day of January each calendar year during the remaining term of the Plan
by an amount equal to one and one quarter percent (1.25%) of the aggregate
number of shares of Class A Common Stock and Class B Common Stock outstanding on
the last trading day in December of the immediately preceding calendar year, but
in no event shall any such annual increase exceed 10,000,000 shares.
 
C.  The shares of Common Stock reserved for issuance under the Plan shall also
be used to provide the shares of Common Stock that become issuable under the
International Plan. Accordingly, each share of Common Stock issued under the
International Plan shall automatically reduce on a one-for-one basis the number
of shares of Common Stock available for issuance under the Plan.
 
D.  Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and class of securities issuable under the Plan, (ii) the maximum number
and/or class of securities by which the share reserve under the Plan is to
increase each calendar year pursuant to the provisions of Section III.B,
(iii) the maximum number and class of securities purchasable per Participant on
any one Purchase Date, (iv) the maximum number and class of securities
purchasable in total by all Participants under this Plan and the International
Plan on any one Purchase Date and (v) the number and class of securities and the
price per share in effect under each outstanding purchase right. The adjustments
shall be made


B-1



--------------------------------------------------------------------------------



 



in such manner as the Plan Administrator deems appropriate to prevent the
dilution or enlargement of benefits under the Plan and the outstanding purchase
rights thereunder, and such adjustments shall be final, binding and conclusive.
 

IV.   OFFERING PERIODS

 
A.  Shares of Common Stock shall be offered for purchase under the Plan through
a series of successive offering periods until such time as (i) the maximum
number of shares of Common Stock available for issuance under the Plan shall
have been purchased or (ii) the Plan shall have been sooner terminated.
 
B.  The first offering period after December 20, 2006 shall commence on
February 1, 2007, and shall end on the last business day in April 2009. Each
subsequent offering period shall commence on the start date determined in
advance by the Plan Administrator.
 
C.  Each offering period commencing after December 20, 2006 shall be of such
duration as determined by the Plan Administrator prior to the start date of that
offering, subject, however, to the following provisions:
 
(i)  Except as otherwise provided in Section IV.B above with respect to the
first post-December 2006 offering period or in subparagraph (ii) below, no
offering period shall exceed twenty-four (24) months in duration.
 
(ii)  Should the last scheduled Purchase Date in the offering period occur at a
time when the Corporation cannot effect an issuance of Common Stock under the
Plan in compliance with applicable securities laws, including (without
limitation) the registration requirements of the 1933 Act, then the duration of
that offering period shall automatically be extended until the earlier of
(a) the first date on which such issuance of Common Stock can be effected in
compliance with applicable securities laws, with such date to serve as the final
Purchase Date for that offering period, or (b) the expiration of the
twenty-seven (27)-month period measured from the start date of that offering
period.
 
D.  Each offering period shall consist of a series of one or more successive
Purchase Intervals. Purchase Intervals shall run from the first business day in
May each year to the last business day in October of the same year and from the
first business day in November each year to the last business day in April of
the following year, except that the first Purchase Interval in effect under the
first offering period beginning after December 20, 2006 commenced on February 1,
2007 and terminated on the last business day in April 2007.
 
E.  Should the Fair Market Value per share of Common Stock on any Purchase Date
within an offering period be less than the Fair Market Value per share of Common
Stock on the start date of that offering period, then that offering period shall
automatically terminate immediately after the purchase of shares of Common Stock
on such Purchase Date, and a new offering period shall commence on the next
business day following such Purchase Date. The new offering period shall have a
duration of twenty (24) months (subject to the extension provisions of
Section IV.C (ii) above), unless a shorter duration is established by the Plan
Administrator within five (5) business days following the start date of that
offering period.
 

V.   ELIGIBILITY

 
A.  Each individual who is an Eligible Employee on the start date of any
offering period under the Plan may enter that offering period on such start date
or on any subsequent Quarterly Entry Date within that offering period, provided
he or she remains an Eligible Employee.
 
B.  Each individual who first becomes an Eligible Employee after the start date
of an offering period may enter that offering period on any subsequent Quarterly
Entry Date within that offering period on which he or she is an Eligible
Employee.
 
C.  Each corporation that becomes a Corporate Affiliate (other than a foreign
subsidiary participating in the International Plan ) after March 12, 2008 shall
automatically become a Participating Corporation effective as of the first
Quarterly Entry Date coincident with or next following the date on which it
becomes such an affiliate.
 
D.  The date an individual enters an offering period shall be designated his or
her Entry Date for purposes of that offering period.
 
E.  To participate in the Plan for a particular offering period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization)


B-2



--------------------------------------------------------------------------------



 



and file such forms with the Plan Administrator (or its designated
representative) on or before his or her scheduled Entry Date.
 

VI.   PAYROLL DEDUCTIONS

 
A.  The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Earnings paid to the Participant during each
Purchase Interval within that offering period, up to a maximum of fifteen
percent (15%). The deduction rate so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:
 
(i)  The Participant may, at any time during the offering period, reduce his or
her rate of payroll deduction by filing the appropriate form with the Plan
Administrator. The reduced rate shall become effective on the first pay day of
the month following the month in which such form is filed, and there shall be no
limit on the number of such reductions a Participant may effect during a
Purchase Interval.
 
(ii)  The Participant may not increase the payroll deduction rate to be in
effect for an offering period at any time after the start of that offering
period. The Participant can only increase his or her rate of payroll deduction
for a particular offering period by filing the appropriate form with the Plan
Administrator prior to the start date of that offering period. The increased
rate (which may not exceed the fifteen percent (15%) maximum) shall become
effective with the start date of that offering period.
 
B.  Payroll deductions shall begin on the first pay day following the
Participant’s Entry Date into the offering period and shall (unless sooner
terminated by the Participant) continue through the pay day ending with or
immediately prior to the last day of that offering period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account. The amounts collected from the Participant shall not be required
to be held in any segregated account or trust fund and may be commingled with
the general assets of the Corporation and used for general corporate purposes.
 
C.  Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.
 
D.  The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.
 

VII.   PURCHASE RIGHTS

 
A.  Grant of Purchase Right.  A Participant shall be granted a separate purchase
right for each offering period in which he or she participates. The purchase
right shall be granted on the Participant’s Entry Date into the offering period
and shall provide the Participant with the right to purchase shares of Common
Stock, in a series of successive installments over the remainder of such
offering period, upon the terms set forth below. The Participant shall execute a
stock purchase agreement embodying such terms and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.
 
Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.
 
B.  Exercise of the Purchase Right.  Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant on each such Purchase Date. The purchase shall be effected by
applying the Participant’s payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.
 
C.  Purchase Price.  The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within the offering
period shall be equal to eighty-five percent (85%) of the lower of (i) the Fair
Market Value per share of Common Stock on the Participant’s Entry Date into that
offering period or (ii) the Fair Market Value per share of Common Stock on that
Purchase Date.


B-3



--------------------------------------------------------------------------------



 



 
D.  Number of Purchasable Shares.  The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed 9,000 shares, subject to periodic adjustments in the event of certain
changes in the Corporation’s capitalization. In addition, the maximum number of
shares of Common Stock purchasable in total by all Participants in this Plan and
the International Plan on any one Purchase Date in any offering period beginning
on or after March 12, 2008 shall not exceed 3,000,000 shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. However, the Plan Administrator shall have the discretionary
authority, exercisable prior to the start of any offering period under the Plan,
to increase or decrease the limitations to be in effect for the number of shares
purchasable per Participant and in total by all Participants on each Purchase
Date during that offering period.
 
E.  Excess Payroll Deductions.  To the extent payroll deductions cannot be
applied to the purchase of whole shares of Common Stock on any Purchase Date,
those payroll deductions shall be promptly refunded, unless the Plan
Administrator determines that such deductions are to be applied to the purchase
of fractional shares of Common Stock on each Purchase Date within the offering
period. Any payroll deductions not applied to the purchase of Common Stock by
reason of the limitation on the maximum number of shares purchasable per
Participant or in total by all Participants on such Purchase Date shall be
promptly refunded.
 
F.  Withdrawal from Plan/Termination of Purchase Right:  The following
provisions shall govern the withdrawal or the termination of outstanding
purchase rights:
 
(i)  A Participant may, at any time prior to the next scheduled Purchase Date in
the offering period, withdraw from the Plan by filing the appropriate form with
the Plan Administrator (or its designated representative), and no further
payroll deductions shall be collected from the Participant with respect to the
offering period in which such withdrawal occurs. Any payroll deductions
collected during the Purchase Interval in which such withdrawal occurs shall, at
the Participant’s election, be promptly refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time of
such withdrawal, then the payroll deductions collected with respect to the
terminated right shall be refunded as soon as possible.
 
(ii)  To resume participation in the Plan, such individual must re-enroll in the
Plan (by making a timely filing of the prescribed enrollment forms) on or before
any subsequently scheduled Quarterly Entry Date.
 
(iii)  Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be promptly refunded.
However, should the Participant cease to remain in active service by reason of
an approved unpaid leave of absence, then the Participant shall have the right,
exercisable up until the last business day of the Purchase Interval in which
such leave commences, to (a) withdraw all the payroll deductions collected to
date on his or her behalf for that Purchase Interval or (b) have such funds held
for the purchase of shares on his or her behalf on the next scheduled Purchase
Date. If the Participant fails to make an election, as a default the Corporation
will apply such funds to the purchase of shares on his or her behalf on the next
scheduled Purchase Date. In no event, however, shall any further payroll
deductions be collected on the Participant’s behalf during such leave. Upon the
Participant’s return to active service (i) within ninety (90) days following the
commencement of such leave or (ii) prior to the expiration of any longer period
for which such Participant had reemployment rights with the Corporation provided
by either statute or contract, his or her payroll deductions under the Plan
shall automatically resume at the rate in effect at the time the leave began,
unless the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence that
exceeds in duration the applicable time period set forth in (i) or (ii) above
shall be treated as a new Employee for purposes of subsequent participation in
the Plan and must accordingly re-enroll in the Plan (by making a timely filing
of the prescribed enrollment forms) on or before his or her scheduled Entry Date
into the offering period.
 
G.  Change in Control.  Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to eighty-five percent (85%) of the
lower of (i) the Fair Market Value per share of Common Stock on the


B-4



--------------------------------------------------------------------------------



 



Participant’s Entry Date into the offering period in which such Change in
Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. The
applicable limitation on the number of shares of Common Stock purchasable per
Participant shall continue to apply to any such purchase, but not the limitation
applicable to the maximum number of shares of Common Stock purchasable in total
by all Participants in this Plan and the International Plan.
 
The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change in Control to all
Participants, and Participants shall, following the receipt of such notice, have
the right to terminate their outstanding purchase rights prior to the effective
date of the Change in Control.
 
H.  Proration of Purchase Rights.  Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the total number of shares then available for issuance under this
Plan and the International Plan, the Plan Administrator shall make a pro-rata
allocation of the available shares on a uniform and nondiscriminatory basis, and
the payroll deductions of each Participant, to the extent in excess of the
aggregate purchase price payable for the Common Stock pro-rated to such
individual, shall be refunded.
 
I.  Assignability.  The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.
 
J.  Shareholder Rights.  A Participant shall have no shareholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.
 

VIII.   ACCRUAL LIMITATIONS

 
A.  No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.
 
B.  For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:
 
(i)  The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period in which such right remains outstanding.
 
(ii)  No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more other
purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000) worth
of Common Stock (determined on the basis of the Fair Market Value per share on
the date or dates of grant) for each calendar year such rights were at any time
outstanding.
 
C.  If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions that the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.
 
D.  In the event there is any conflict between the provisions of this Article
and one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.
 

IX.   EFFECTIVE DATE AND TERM OF THE PLAN

 
A.  The Plan was originally adopted by the Board on February 3, 1998 and became
effective at the Effective Time. This amendment and restatement was adopted by
the Board on March 12, 2008 and shall become effective upon approval thereof by
the Corporation’s shareholders at the 2008 Annual Meeting of Shareholders. In no
event, however, shall any payroll deductions be collected or purchase rights be
exercised, and no shares of Common Stock shall be issued, pursuant to this
March 12, 2008 restatement unless the Corporation is at the time in compliance
with all applicable requirements of the 1933 Act (including the registration of
the shares of Common Stock issuable under the Plan on an appropriate


B-5



--------------------------------------------------------------------------------



 



and effective registration statement filed with the Securities and Exchange
Commission), all applicable listing requirements of any stock exchange on which
the Common Stock is listed for trading and all other applicable requirements
established by law or regulation.
 
B.  Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the last business day in April 2018, (ii) the date on which all
shares available for issuance under the Plan shall have been sold pursuant to
purchase rights exercised under the Plan or (iii) the date on which all purchase
rights are exercised in connection with a Change in Control. No further purchase
rights shall be granted or exercised, and no further payroll deductions shall be
collected, under the Plan following such termination.
 

X.   AMENDMENT/TERMINATION OF THE PLAN

 
A.  The Board may alter, amend, suspend or terminate the Plan at any time to
become effective immediately following the close of any Purchase Interval.
 
B.  In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s shareholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.
 

XI.   GENERAL PROVISIONS

 
A.  All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.
 
B.  Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.
 
C.  The provisions of the Plan shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.
 
D.  The Corporation and each Participating Corporation shall have the right to
take whatever steps the Plan Administrator deems necessary or appropriate to
comply with all applicable federal, state, local and employment tax withholding
requirements, and the Corporation’s obligations to deliver shares under this
Plan shall be conditioned upon compliance with all such withholding tax
requirements. Without limiting the generality of the foregoing, the Corporation
and each Participating Corporation shall have the right to withhold taxes from
any other compensation or other amounts that it may owe to the Participant, or
to require the Participant to pay to the Corporation or the Participating
Corporation the amount of any taxes that the Corporation or the Participating
Corporation may be required to withhold with respect to such shares. In this
connection, the Plan Administrator may require the Participant to notify the
Plan Administrator, the Corporation or a Participating Corporation before the
Participant sells or otherwise disposes of any shares acquired under the Plan.


B-6



--------------------------------------------------------------------------------



 



Schedule A

Corporations Participating in
Employee Stock Purchase Plan
As of March 12, 2008
 
Broadcom Corporation
 
Broadcom Asia Distribution Pte. Ltd.*
 
Broadcom Danmark ApS*
 
Broadcom SARL*
 
Broadcom Canada Ltd.*
 
Broadcom Communications Korea, Ltd.*
 
Broadcom Semiconductors Hellas S.A. (Greece)*
 
Broadcom India Research Private Limited*
 
Broadcom India Private Limited*
 
Broadcom Israel Ltd.*
 
Broadcom Israel Research Ltd.*
 
Broadcom Japan K.K.*
 
Broadcom Mexico, S de R.L. de C.V.*
 
Broadcom Netherlands B.V.*
 
Broadcom Singapore Pte. Ltd.*
 
Broadcom UK Ltd.*
 
Broadcom Europe Limited*
 
Serverworks Singapore Pte. Ltd.*
 
Broadcom Alberta ULC*
 
* Effective as of the start date of the first offering period implemented under
the 2007 International Employee Stock Purchase Plan (“International Plan”), such
companies shall cease to be Participating Corporations in this Plan and shall
become participating corporations under the International Plan.


B-7



--------------------------------------------------------------------------------



 



APPENDIX
 
The following definitions shall be in effect under the Plan:
 
A.  Board shall mean the Corporation’s Board of Directors.
 
B.  Cash Earnings shall mean the (i) base salary payable to a Participant by one
or more Participating Companies during such individual’s period of participation
in one or more offering periods under the Plan plus (ii) all overtime payments,
bonuses, commissions, current profit-sharing distributions and other
incentive-type payments received during such period. Such Cash Earnings shall be
calculated before deduction of (A) any income or employment tax withholdings or
(B) any pre-tax contributions made by the Participant to any Code Section 401(k)
salary deferral plan or any Code Section 125 cafeteria benefit program now or
hereafter established by the Corporation or any Corporate Affiliate. However,
Cash Earnings shall not include any contributions (other than Code
Section 401(k) or Code Section 125 contributions deducted from such Cash
Earnings) made by the Corporation or any Corporate Affiliate on the
Participant’s behalf to any employee benefit or welfare plan now or hereafter
established.
 
C.  Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i)  a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or
 
(ii)  a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii)  the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s shareholders or pursuant to a private transaction or series of
transactions with one or more of the Corporation’s shareholders.
 
D.  Code shall mean the Internal Revenue Code of 1986, as amended.
 
E.  Common Stock shall mean the Corporation’s Class A common stock.
 
F.  Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.
 
G.  Corporation shall mean Broadcom Corporation, a California corporation, and
any corporate successor to all or substantially all of the assets or voting
stock of Broadcom Corporation that shall by appropriate action adopt the Plan.
 
H.  Effective Time shall mean the time at which the Underwriting Agreement was
executed and the Common Stock priced for the initial public offering.
 
I.  Eligible Employee shall mean any person who is employed by a Participating
Corporation on a basis under which he or she is regularly expected to render
more than twenty (20) hours of service per week for more than five (5) months
per calendar year for earnings considered wages under Code Section 3401(a).
 
J.  Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan. The earliest
Entry Date under the Plan shall be the Effective Time.
 
K.  Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i)  If the Common Stock is at the time traded on the Nasdaq Global Select
Market (or the Nasdaq Global Market), then the Fair Market Value shall be the
closing selling price per share of Common Stock at the close of regular trading
hours (i.e. before after-hours trading begins) on the Nasdaq Global Select
Market (or the Nasdaq Global Market) on the date in question, as such price is
reported by The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.


B-8



--------------------------------------------------------------------------------



 



 
(ii)  If the Common Stock is at the time listed on any other Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular trading hours (i.e. before after-hours
trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
 
L.  International Plan shall mean the Broadcom Corporation 2007 International
Employee Stock Purchase Plan.
 
M.  1933 Act shall mean the Securities Act of 1933, as amended.
 
N.  Participant shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan.
 
O.  Participating Corporation shall mean the Corporation and its Corporate
Affiliates. The Participating Corporations in the Plan as of March 12, 2008 are
listed in attached Schedule A.
 
P.  Plan shall mean the Corporation’s 1998 Employee Stock Purchase Plan, as set
forth in this document.
 
Q.  Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.
 
R.  Purchase Date shall mean the last business day of each Purchase Interval.
 
S.  Purchase Interval shall mean each successive six (6)-month period within the
offering period at the end of which there shall be purchased shares of Common
Stock on behalf of each Participant, except that the first Purchase Interval
under the first offering period beginning after December 20, 2006 commenced on
February 1, 2007 and terminated on the last business day in April 2007.
 
T.  Quarterly Entry Date shall mean the first business day in February, May,
August and November each year on which an Eligible Employee may first enter an
offering period.
 
U.  Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the New York Stock Exchange.
 
V.  Underwriting Agreement shall mean the agreement between the Corporation and
the underwriter or underwriters managing the initial public offering of the
Common Stock.


B-9